Citation Nr: 1202998	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected right shoulder disability, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from May 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was initially awarded service connection for a right shoulder disability in September 1991.  It was noted that the Veteran had undergone right shoulder surgery in service.  Electromyography (EMG) showed a slowing of the nerve in the right elbow, and the Veteran continued to complain of right shoulder discomfort and a sense of instability.  The RO assigned a 20 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202 (1991).  

In December 2007, the Veteran asserted that his service-connected right shoulder disability had increased in severity.  A January 2008 VA examination report noted pain, weakness, instability, guarding of movement, and recurrent dislocations.  Thereafter, the RO continued the Veteran's assigned 20 percent disability rating.  In a July 2008 statement, the Veteran indicated that he had undergone a right shoulder surgery the previous month.  Records pertaining to that surgery were submitted and the Veteran was later granted a temporary 100 percent disability rating based on surgical treatment necessitating convalescence.  38 C.F.R. § 4.30.  His previously assigned 20 percent schedular rating was continued thereafter. 

The Veteran was afforded another VA examination in February 2009.  The Veteran complained of constant shoulder pain, stiffness, locking, instability, fatigability, and lack of endurance.  The Veteran indicated that he had not worked since his June 2008 shoulder surgery, noting that his last job required him to lift heavy objects, which he was no longer able to do on account of his right shoulder disability.  The examiner noted that an August 2008 magnetic resonance imaging (MRI) showed flattening of the posterolateral humeral head contour, consistent with a Hill-Sachs deformity; status post superior and anterior/inferior labral repair, with suture anchors in place; high-grade articular surface partial thickness tear of the supraspinatus tendon and minimal partial articular surface tear/tendinopathy of the infraspinatus tendon; and hypertrophic arthropathy of the acromioclavicular joint.

A December 2009 VA examination report shows that the Veteran underwent another surgery in August 2008, described as a subacromial decompression and labral and rotator cuff debridement for rotator cuff tendinopathy, labral degeneration, and impingement syndrome.  Physical examination at that time failed to reveal objective evidence of painful motion, although the Veteran reported constant discomfort.  The examiner noted, however, that during a flare-up, the Veteran would be additionally limited by pain, but not by weakness, fatigability, or incoordination.  

In February 2010, the RO granted a temporary 100 percent disability rating, effective August 4, 2009, based on surgical treatment necessitating convalescence.  His previously assigned 20 percent schedular rating was continued thereafter, effective from November 1, 2009.  The RO also denied entitlement to a total rating based upon individual unemployability (TDIU).

VA outpatient treatment records show that the Veteran's shoulder surgeries provided him with very minimal relief from his symptoms.  In May 2010, the Veteran was seen by a VA specialist who noted that there were no recent x-rays and the last MRI of record was in 2008.  The VA clinician suggested that new x-rays and an MRI be taken before a treatment plan was formulated.  In August 2011, the Veteran submitted records indicating that he was to undergo a right shoulder arthroscopy with debridement and possible labral repair in December 2011.  The record noted that the surgery was to be performed by the VA shoulder specialist with whom the Veteran had met in May 2010.  The document also noted that the Veteran would be scheduled for pre-operative appointments, to include a physical and occupational therapy appointment.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011)  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

A review of the claims folder suggests the possibility of outstanding treatment records.  Indeed, in May 2010, the VA shoulder specialist indicated that the Veteran should be scheduled for new x-rays and an MRI.  That same VA clinician apparently performed surgery on the Veteran in December 2011, prior to which the Veteran was to undergo a pre-operative physical and occupational therapy appointment.  Although VA treatment records dated through April 2011 are contained in the claims folder, the most recent records related to the Veteran's shoulder are from May 2010.  Thus, because the record suggests that there are outstanding records related to treatment, to include surgery, for the Veteran's right shoulder during the appeal period, which records are relevant to the Veteran's claim for a higher rating, a complete record that includes all records of the Veteran's treatment since May 2010 is required so that the adjudication of the Veteran's claim is a fully informed one.  Accordingly, a remand is necessary for the agency of original jurisdiction (AOJ) to ensure that all records related to treatment, to include any surgical treatment, for the Veteran's right shoulder from May 2010 forward are associated with the claims folder and considered in connection with the Veteran's claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.

A remand is also required given that more than three years have passed since the last VA examination was conducted in connection with the Veteran's claim for an increased evaluation of his service-connected right shoulder disability.  Indeed, in the instant case, the fact that the Veteran has undergone another shoulder surgery since his last VA examination suggests, at a minimum, that there was a change in his disability since December 2009.  Accordingly, the Board finds that the Veteran's claim for a higher rating for his service-connected right shoulder disability must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of that disability.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (remanding a claim because the record did not adequately reveal the current state of the claimant's service-connected disability); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect"); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994) (holding that "[w]here an increase in the disability rating is at issue, the present level of disability is of primary importance").  As part of the examination to be afforded on remand, the examiner should attempt to provide a comprehensive overview of the symptoms and severity of the Veteran's right shoulder disability in light of the applicable rating criteria from 2007 forward.  The examiner should describe all manifestations of the Veteran's service-connected right shoulder disability, not simply those related to limitation of motion.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record.  Here, the Veteran has asserted that he is unable to work on account of his shoulder disability and the record shows that he last worked in 2008 as a delivery driver.  Although TDIU was separately denied by the RO in February 2010, the issue remains part of the Veteran's increased rating claim.  See Rice, supra.

The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537   (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, no VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of his service-connected right shoulder disability and his educational and occupational history and experience.  

Given the absence of relevant clinical information regarding the Veteran's employability, the Board finds that as part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected right shoulder disability renders him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional records relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should specifically request from the Veteran that he provide the full name, address, and date(s) of treatment for the facility where he reportedly received his December 2011 shoulder surgery and any pre-operative treatment.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ.  (The Veteran should be requested to sign any necessary authorization for release of any private medical records to VA.)

A query should be made to the VA medical center in Cincinnati, Ohio, for any records related to treatment of the Veteran's right shoulder since May 2010.  

2.  Upon completion of the above-requested development, the Veteran should be scheduled for a VA examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays and range-of-motion studies in degrees, should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected right shoulder disability, to include a longitudinal analysis of the Veteran's right shoulder disability from 2007 forward.  The examiner should make all findings necessary to apply the rating criteria, in addition to providing a full description of the current functional impairment attributable to the Veteran's right shoulder disability.  As part of the evaluation, the examiner should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically).

The examiner should also discuss whether the Veteran has any associated objective neurological abnormalities as a result of his service-connected right shoulder disability.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected right shoulder disability.   

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth. 

3.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to a rating greater than 20 percent for the Veteran's service-connected right shoulder disability.  The AOJ should consider the applicability of staged ratings, and the possible award of any temporary total rating following surgery.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU claim if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

